NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                          JESSE DAKINS, Appellant.

                             No. 1 CA-CR 21-0254
                               FILED 3-29-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-124446-001
                 The Honorable Jay R. Adleman, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Zhivago Law, Phoenix
By Kerrie M. Droban Zhivago
Counsel for Appellant
                             STATE v. DAKINS
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Cynthia J. Bailey delivered the decision of the Court, in
which Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.


B A I L E Y, Judge:

¶1            This is an appeal under Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Jesse
Dakins filed a brief advising the court that, after searching the entire record,
she is unable to discover any arguable question of law and requesting that
this court conduct an Anders review of the record. Dakins was given the
opportunity to file a supplemental brief in propria persona but did not do so.
For the reasons that follow, we affirm Dakins’ convictions and resulting
sentences.

                 FACTS AND PROCEDURAL HISTORY

¶2           Dakins and his girlfriend, Tiffany Warren, worked at a
company that provided enrichment services for disabled adults
(“company”), including the victim. Dakins and Warren developed a
friendship with the victim, and together the three would frequently use
methamphetamine at the apartment Dakins and Warren shared.

¶3             In May 2018, a company supervisor called 911 to report a
break-in, after he discovered a van and some cash were missing. That same
day, the victim’s mother reported the victim missing and directed Mesa
police to Dakins’ apartment. Mesa police conducted a welfare check and
discovered the carpet and padding were removed from the apartment floor
and the furniture was piled together in a corner of the living room.

¶4            The next day, a Navajo County deputy sheriff responded to a
report of a woman who seemed upset outside a truck stop. The deputy
subsequently identified the woman as Warren. Dakins arrived shortly
thereafter in a van, which he admitted he had stolen from the company.
The deputy arrested Dakins and observed he had scratches and gouges on
his arms.

¶5            Dakins confessed to police that he and Warren had been
“high for two to three weeks straight” when he became jealous of Warren’s
close relationship with the victim and stabbed him to death. Dakins


                                       2
                             STATE v. DAKINS
                            Decision of the Court

explained he first attacked the victim with his pocketknife, and then paused
to retrieve a sharper steak knife and stabbed the victim at least twenty-
seven times. Dakins admitted he later bought cleaning products, removed
the carpet, and together with Warren scrubbed the concrete underneath
with bleach in an attempt to conceal the murder. Dakins and Warren then
drove about an hour-and-a-half away and hid the victim’s body in the
woods. Warren’s car broke down on the way back, which led Dakins to
take the company’s van. After confessing, Dakins led police to the victim’s
body.

¶6             In 2018, a grand jury indicted Dakins on Count I, first degree
murder, a class 1 dangerous felony; Count II, tampering with physical
evidence, a class 6 felony; Count III, abandonment or concealment of a dead
body, a class 5 felony; and Count IV, theft of means of transportation, a class
3 felony. See Ariz. Rev. Stat. (“A.R.S.”) §§ 13-1105(A)(1), 13-2809(A)(1), 13-
2926(A), 13-1814(A)(1). The State later alleged numerous aggravating
factors. The grand jury also indicted Warren, who ultimately pled guilty to
hindering prosecution in the first degree.

¶7            Before submitting the case to the jury for deliberation, the trial
court granted Dakins’ requested jury instructions for the lesser-included
offenses of second-degree murder and manslaughter.

¶8           After a twelve-day trial, the jury found Dakins guilty as
charged. Dakins waived an additional jury trial as to the presence of
aggravating circumstances. After the jury verdict, the trial court found the
presence of an accomplice as an aggravator with respect to Counts II, III,
and IV.

¶9            The trial court sentenced Dakins to natural life imprisonment
for Count I, and presumptive terms of 1 year for Count II, 1.5 years for
Count III, and 3.5 years for Count IV. The sentences were ordered to run
concurrent to one another. The court also credited Dakins for 1,132 days of
pre-sentence incarceration. Dakins filed a timely notice of appeal.

¶10          We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031, and 13-4033(A).

                               DISCUSSION

¶11          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 299-300; State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). The evidence presented at trial was substantial and
supports the verdicts, and the sentences were within the statutory limits.


                                       3
                            STATE v. DAKINS
                           Decision of the Court

Dakins was represented by counsel at all stages of the proceedings and was
given the opportunity to speak at sentencing. The proceedings were
conducted in compliance with his constitutional and statutory rights and
the Arizona Rules of Criminal Procedure.

¶12            After filing of this decision, defense counsel’s obligations
pertaining to Dakins’ representation in this appeal have ended. Counsel
need do no more than inform Dakins of the status of the appeal and of his
future options, unless counsel’s review reveals an issue appropriate for
petition for review to the Arizona Supreme Court. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). Dakins has thirty days from the date of this
decision to proceed, if he desires, with a pro per motion for reconsideration
or petition for review.

                              CONCLUSION

¶13          Dakins’ convictions and sentences are affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4